Citation Nr: 1624799	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative changes of the cervical spine with posterior osteophytes and disc herniation.  

3.  Entitlement to an evaluation in excess of 40 percent for service-connected narcolepsy.  

4.  Entitlement to an evaluation in excess of 10 percent for a service-connected painful scar of the vaginal cuff.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for removal of a right frontal lobe brain tumor.  

7.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  

8.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran and C.N.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to December 1995.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board finds that with regard to the issue of service connection for removal of the right frontal lobe brain tumor the RO denied such issue in a January 29, 2008 rating decision.  On January 15, 2009 the Veteran submitted a private medical nexus opinion regarding that tumor.  The Board notes that the RO never re adjudicated this claim, despite the submission of new and material evidence.  In January 2011, upon the Veteran submitting a claim to reopen the issue, the RO adjudicated the issue as new and material and declined to reopen it.  The Board finds that because the Veteran submitted new and material evidence within a year of the RO's initial decision on her claim, the claim remained on appeal and will be adjudicated herein as a service connection claim.

Furthermore, the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the evidence of record reflecting additional psychiatric diagnoses such as bipolar disorder and posttraumatic stress disorder (PTSD), the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains records that are duplicative of what is in VBMS or irrelevant to the claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that with regard to her claims for increased ratings for migraines, a cervical spine disability, narcolepsy and a painful vaginal scar, the Veteran testified at a January 2016 Board hearing that her disabilities had increased in severity.  She has not been provided examinations for these disabilities since 2010 or 2011.  Thus, current examinations are warranted in order to determine the current severity of her disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (providing that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  This should be done.

With regarding to the issues of service connection for hypertension, removal of a brain tumor, and a psychiatric disorder, remand is required for VA examinations.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but 1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

Regarding the issue of service connection for hypertension, the Veteran testified at her January 2016 Board hearing that she received a diagnosis of hypertension immediately following an in-service hysterectomy in 1995.  She also asserts that her in-service headaches were a symptom of her hypertension.  The Board Veteran's post-service treatment records show a history of hypertension.  The Board further notes that the Veteran's service treatment records, specifically her 1995 report of general information, indicate that she had severe headaches during service.  The Veteran testified that these headaches continued post service and has asserted that her hypertension is due to her service, specifically to drug therapy she was on prior to her hysterectomy which occurred near the time of her discharge.  An opinion must be obtained to address the etiology of any hypertension.

Regarding the issue of service connection claim for removal of her brain tumor, the Veteran testified at her Board hearing that she fell during Air assault school in 1991 and that this fall led to a head trauma, causing calcification of the brain, which led to her brain tumor.  The Veteran's fall during assault school is recorded in her STRs.  The Board further notes that in her February 2015 brief, the Veteran's representative asserted that the Veteran's narcolepsy preceded her brain tumor for years, thereby indicating that the two were related.  Also, it is not clear whether the removal of the Veteran's brain tumor caused any current chronic disability.  Additionally, a January 2009 submission form a private physician provided an opinion that it was possible that the tumor was present during active service.  Therefore, as the Veteran has asserted ongoing symptoms and an in-service injury, and an insufficient etiological opinion, an examination should be afforded.  

Regarding the issue for service connection for a psychiatric disorder, there is a diagnosis of depression since 2010.  See VA Tennessee Valley HCS July 2010.  STRs indicate treatment in service in July 1989 for stress, anxiety and mild depression.  At her Board hearing the Veteran noted she has continuing treatment for such depression at least once a month and has had symptoms during service.  Thus, an examination and opinion must be obtained.  

Regarding the Veteran's TDIU claim, remand is required to obtain an examination.  The Veteran has submitted evidence regarding her inability to find work which she claims is a result of her service connected disabilities.  In a November 2014 opinion W.S., L.P.C., opined that the Veteran's service connected disabilities caused impairment to the point of not being able to find work.  However, the Board notes that W.S. failed to include a rationale for his opinion; therefore, the opinion is not fully adequate.  The Board therefore finds that remand is necessary for an opinion on the functional effects of the Veteran's service connected disabilities.  Moreover, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the above issues.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated beginning in 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected migraine headaches.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's service connected migraines under the rating criteria.  This VA examination should further include a statement of the effect of the Veteran's migraines on her occupational functioning and daily activities.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spine disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's service connected cervical spine disability under the rating criteria.  This VA examination should further include a statement of the effect of the Veteran's cervical spine on her occupational functioning and daily activities.

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected narcolepsy.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's service connected narcolepsy under the rating criteria.  This VA examination should further include a statement of the effect of the Veteran's narcolepsy on her occupational functioning and daily activities.

6. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected vaginal cuff scar.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's service connected vaginal scar under the rating criteria.  The examiner must provide an opinion regarding whether there are any urinary residuals related to the vaginal cuff scar.  This VA examination should further include a statement of the effect of the Veteran's vaginal scar on her occupational functioning and daily activities.

7. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her hypertension.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hypertension had its onset in, or is otherwise caused by, the Veteran's military service.  

The examiner must specifically address the Veteran's assertions of an in-service diagnosis of hypertension near the time of her hysterectomy and the evidence of headaches in the STRs. 

8. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the presence and etiology of residuals of a brain tumor removal.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the brain tumor had its onset in, or is otherwise caused by, the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service onset due to headaches and narcolepsy. 

9. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all currently diagnosed psychiatric disorders. 

Second, for each currently diagnosed disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in, or is otherwise caused by, the Veteran's military service.  The examiner must specifically address the July 1989 STRs indicating treatment for stress, anxiety, and depression and the January 2009 private medical opinion.

Third, for each currently diagnosed disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by his service-connected disabilities.

10. After all development has been completed, provide the Veteran a VA social and industrial survey by a VA social worker or other appropriate personnel with regard to her TDIU claim.  The examiner must review the claims file.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The examiner must comment on the Veteran's day to day functioning and the degree of social and industrial impairment due to her service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work, quitting, or firing.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on her ability to work.  The social worker should not consider the Veteran's age and any nonservice-connected disorders.  The social worker is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner must provide a complete explanation for any opinions expressed.  

The examiner shall be notified that the Veteran's service-connected disabilities are as follows:  a total hysterectomy, narcolepsy, migraine headaches, degenerative changes of the cervical spine, mechanical low back pain, and a painful vaginal cuff scar.  

11. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

12. Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

13. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


